UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 The Fresh Market, Inc. (Name of Issuer) Common Stock, $0.01 Par Value (Title of Class of Securities) 35804H106 (CUSIP Number) December 31, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨Rule 13d-1(b) ¨Rule 13d-1(c) þRule 13d-1(d) The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 35804H106 13G 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Ray Berry 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)¨ (b)þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER       6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER       8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) NOT APPLICABLE 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 66.9%2 12 TYPE OF REPORTING PERSON (See Instructions) IN 1Includes 7,969,675 shares held of record by the Paiko Trust, as to which Mr. Berry is trustee and has voting and investment power. 2The percent ownership is calculated based upon an aggregate of 47,991,045 shares outstanding as reported in The Fresh Market, Inc.’s prospectus filed under Rule 424(b) under the Securities Act of 1933, as amended, on November 5, 2010. CUSIP No. 35804H106 13G 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Brett Berry 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)¨ (b)þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER       6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER       8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) NOT APPLICABLE 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 66.9%4 12 TYPE OF REPORTING PERSON (See Instructions) IN 3Includes 2,415,585 shares held of record by the Gibson Trust, as to which Mr. Berry is trustee and has voting and investment power, 1,096,824 shares held of record by the Jenner Trust, as to which he has voting and investment power as special holdings adviser and 4,258,452 shares held of record by the Floyd Trust, as to which he has voting and investment power as special holdings adviser. 4The percent ownership is calculated based upon an aggregate of 47,991,045 shares outstanding as reported in The Fresh Market, Inc.’s prospectus filed under Rule 424(b) under the Securities Act of 1933, as amended, on November 5, 2010. CUSIP No. 35804H106 13G 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Michael Barry 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)¨ (b)þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER       6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER       8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) NOT APPLICABLE 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 66.9%6 12 TYPE OF REPORTING PERSON (See Instructions) IN 5Includes 1,093,279 shares held of record by the Unger Trust, as to which Mr. Barry has voting and investment power as special holdings adviser, 4,242,379 shares held of record by the Keigan Trust, as to which he has voting and investment power as special holdings adviser, 2,785,008 shares held of record by the Rossler Trust, as to which he has voting and investment power as special holdings adviser, 1,236,206 shares held of record by the Lerra Trust, as to which he has voting and investment power as special holdings adviser and is co-trustee, 1,236,206 shares held of record by the Farra Trust, as to which he has voting and investment power as special holdings adviser and is co-trustee, and 1,236,206 shares held of record by the Caito Trust, as to which he has voting and investment power as special holdings adviser and is co-trustee. 6The percent ownership is calculated based upon an aggregate of 47,991,045 shares outstanding as reported in The Fresh Market, Inc.’s prospectus filed under Rule 424(b) under the Securities Act of 1933, as amended, on November 5, 2010. CUSIP No. 35804H106 13G 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Amy Barry 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)¨ (b)þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER       6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER       8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) NOT APPLICABLE 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 66.9%8 12 TYPE OF REPORTING PERSON (See Instructions) IN 7Includes 1,780,037 shares held of record by the Atma Trust as to which Ms. Barry is trustee and has voting and investment power. 8The percent ownership is calculated based upon an aggregate of 47,991,045 shares outstanding as reported in The Fresh Market, Inc.’s prospectus filed under Rule 424(b) under the Securities Act of 1933, as amended, on November 5, 2010. CUSIP No. 35804H106 13G 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Winston Berry 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)¨ (b)þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER       6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER       8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) NOT APPLICABLE 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 66.9%10 12 TYPE OF REPORTING PERSON (See Instructions) IN 9Includes 1,382,257 shares held of record by the Tuttle Trust, as to which Ms. Berry is co- trustee along with J.P. Morgan Trust Company of Delaware and as to which she has voting and investment power as special holdings adviser, and 1,382,257 shares of record held by the Millard Trust, as to which she is co-trustee along with J.P. Morgan Trust Company of Delaware and as to which she has voting and investment power as special holdings adviser. 10The percent ownership is calculated based upon an aggregate of 47,991,045 shares outstanding as reported in The Fresh Market, Inc.’s prospectus filed under Rule 424(b) under the Securities Act of 1933, as amended, on November 5, 2010. Item 1. (a)Name of Issuer: The Fresh Market, Inc. (b)Address of Issuer’s Principal Executive Offices: 628 Green Valley Road Suite 500 Greensboro, North Carolina 27408 Item 2. (a)Name of Persons Filing: Ray Berry Brett Berry Michael Barry Amy Barry Winston Berry (b)Address of Principal Business Office or, if none, Residence for each of the reporting persons: c/o: The Fresh Market, Inc. 628 Green Valley Road Suite 500 Greensboro, North Carolina 27408 (c)Citizenship of each of the reporting persons:United States (d)Title of Class of Securities:Common Stock, par value $0.01 per share (e)CUSIP Number: 35804H106 Item 3. If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: NOT APPLICABLE Item 4. Ownership The information in Item 1 and Items 5 though 11 on the cover pages of this Schedule 13G is incorporated herein by reference. Item 5. Ownership of Five Percent or Less of a Class. NOT APPLICABLE Item 6. Ownership of More than Five Percent on Behalf of Another Person. NOT APPLICABLE Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. NOT APPLICABLE Item 8. Identification and Classification of Members of the Group. Ray Berry, Brett Berry, Michael Barry, Amy Barry and Winston Berry are making this single, joint filing pursuant to Rule 13d-1(k) of the Act because each of them is reporting as to the beneficial ownership of the same securities and because they constitute a "group" within the meaning of Section 13(d)(3) of the Act. The members of this group are set forth as reporting persons on Schedule 13G. Item 9. Notice of Dissolution of Group. NOT APPLICABLE Item 10. Certification. NOT APPLICABLE SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 4, 2011 By: /s/ Ray Berry Name: Ray Berry By: /s/ Brett Berry Name: Brett Berry By: /s/ Michael Barry Name: Michael Barry By: /s/ Amy Barry Name: Amy Barry By: /s/ Winston Berry Name: Winston Berry
